Case 0:21-cv-60723-RAR Document 86 Entered on FLSD Docket 09/15/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-CIV-60723-RAR

  COREY J. ZINMAN,

         Plaintiff,

  v.

  NOVA SOUTHEASTERN UNIVERSITY, et al.,

        Defendants.
  __________________________/

                      ORDER AFFIRMING AND ADOPTING REPORT AND
                        RECOMMENDATION AND DISMISSING CASE

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 81] (“Report”), entered on August 30, 2021.

  The Report recommends that the Court (1) deny Plaintiff’s Motion for Sanctions [ECF No. 42];

  (2) grant Defendants’ Broward County, Bertha Henry, and Miami-Dade County’s First Motion to

  Dismiss [ECF No. 43]; (3) grant Defendants’ Nova Southeastern University, Inc. and South

  Florida Stadium LLC’s Second Motion to Dismiss [ECF No. 44]; and (4) deny Plaintiff’s Motion

  to Strike [ECF No. 53].       Report at 1. Plaintiff filed objections to the Report on September 14,

  2021 [ECF No. 85] (“Objections”).

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.       FED. R. CIV. P. 72(b)(3).     Because Plaintiff timely filed

  objections to the Report, the Court has conducted a de novo review of Magistrate Judge Strauss’s

  legal and factual findings.    Having carefully reviewed the Second Amended Complaint [ECF No.

  38], Plaintiff’s Motion for Sanctions [ECF No. 42], Defendants’ First Motion to Dismiss [ECF

  No. 43], Defendants’ Second Motion to Dismiss [ECF No. 44], Plaintiff’s Motion to Strike [ECF
Case 0:21-cv-60723-RAR Document 86 Entered on FLSD Docket 09/15/2021 Page 2 of 2



  No. 53], Plaintiff’s Amended Responses in Opposition to Defendants’ First and Second Motions

  to Dismiss [ECF Nos. 58; 59], Defendants’ Replies to Plaintiff’s Responses [ECF Nos. 62; 64],

  the Report, the Objections, the factual record, the applicable law, and being otherwise fully

  advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. The Report [ECF No. 81] is AFFIRMED AND ADOPTED.

         2. Defendant’s First Motion to Dismiss [ECF No. 43] is GRANTED.

         3. Defendant’s Second Motion to Dismiss [ECF No. 44] is GRANTED.

         4. Plaintiff’s Motion for Sanctions [ECF No. 42] is DENIED.

         5. Plaintiff’s Motion to Strike is DENIED as moot.

         6. Plaintiff’s requests for injunctive and declaratory relief are DISMISSED without

             prejudice (based upon mootness).

         7. Plaintiff’s Count IV is DISMISSED without prejudice (on mootness and standing

             grounds).

         8. The remainder of Plaintiff’s claims for damages are DISMISSED on the merits.

         9. The Clerk is directed to CLOSE this case.

         10. Any pending motions are DENIED as moot.

         DONE AND ORDERED in Ft. Lauderdale, Florida, this 15th day of September, 2021.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
